OPINION OF THE COURT
Memorandum.
Judgment unanimously reversed, without costs, and complaint dismissed.
The mistakes committed by the Telephone Company employees in disconnecting plaintiffs telephone did not reach the *1056level of gross negligence or willful misconduct required to create liability under the tariff provisions filed with the New York Public Service Commission. (Hamilton Employment Serv. v New York Tel. Co., 253 NY 468; Long Is. Cent. Sta. v New York Tel. Co., 54 AD2d 893; Warren v New York Tel. Co., 70 Misc 2d 794; Eisner v New York Tel. Co., 67 Misc 2d 506; see, also, 58A NY Jur, Telecommunications, §§ 63, 64.)
Concur: Buschmann, P. J., Kirsch and Jones, JJ.